288 F.2d 453
UNITED STATES of America ex rel. Joseph M. RYAN, Appellant,v.COMMONWEALTH OF PENNSYLVANIA, William J. Banmiller, Warden, et al.
No. 13489.
United States Court of Appeals Third Circuit.
Submitted March 23, 1961.Decided March 30, 1961.

Joseph M. Ryan, pro se, for appellant.
Martin H. Lock, Dist. Atty. of Dauphin County, William W. Caldwell, Asst. Dist. Atty., Harrisburg, Pa., for appellees.
Before KALODNER, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
This case arises as a collateral attack in a federal district court upon a murder conviction in a state court and the consequent sentence of the accused to life imprisonment.  The conviction is said to have been essentially unfair and, therefore, unconstitutional in that two of the twelve jurors did not concur in the verdict of guilty.  However, the appellant failed to present substantial evidence to support his charge that the verdict of the jury was not unanimous.  Accordingly, the court below quite properly refused to disturb the conviction.


2
The judgment will be affirmed.